

Exhibit 10.30
KEY EXECUTIVE INCENTIVE PROGRAM
1.
The Carlyle Group (“Carlyle”) is establishing a Key Executive Incentive Program
(“KEIP”) as a sub-program within The Carlyle Group L.P. 2012 Equity Incentive
Plan (the “Equity Plan”). Capitalized terms used herein, but not defined herein,
shall have the meaning given such terms in the Equity Plan. Carlyle intends to
make equity-based grants to certain employees under the Equity Plan, in the form
of deferred restricted common units (“DRUs”) and/or common units (“Common
Units”) of The Carlyle Group L.P. ( the “Partnership”), as determined in
accordance with the KEIP.1 

2.
The KEIP is a methodology for determining the number of DRUs and/or Common Units
that may be granted to select key executives of the Partnership. The KEIP is
intended as an incentive to such key executives to align their economic interest
with the production and growth of carried interest profits that comprise part of
Carlyle’s and the Partnership’s “incentive fee income”. Such alignment of
economic incentives is expected to benefit investors in Carlyle funds and the
holders of Common Units. Under the KEIP methodology, the number of incentive
DRUs and/or Common Units to be granted to a participating executive will be
determined as follows:

a.
For each calendar year commencing in 2014, all promoted portfolio investments
acquired during such calendar year by any Carlyle Carry Fund (i.e., a Carlyle
investment fund that produces carried interest profits) will be tracked in a
separate tracking account (the “KEIP Annual Investment Pool”).2

b.
For each KEIP Annual Investment Pool, the amount of carried interest profits
actually realized and distributed in cash (or portfolio securities in-kind, if
applicable) to a fund general partner during each calendar year with respect to
such KEIP Annual Investment Pool will be tracked in a separate tracking account
(the “KEIP Annual Investment Pool Carry Distribution Amount”). For this purpose,
any carried interest profits derived from a KEIP Annual Investment Pool that are
held in escrow reserves to secure fund clawback obligations will not be treated
as actually distributed until such amounts are released from the escrow
reserves.

c.
For each KEIP Annual Investment Pool, a participation percentage (the “KEIP
Participation Percentage”) will be assigned to each key executive who will
participate in the program for that year. For each participating key executive
and for each calendar year, a target incentive value (the “Annual Target
Incentive Value”) relating to each KEIP Annual Investment Pool will be
determined by multiplying (x) the KEIP Annual Investment Pool Carry Distribution
Amount for the relevant year with respect to such KEIP Annual Investment Pool by
(y) such key executive participant’s KEIP Participation Percentage relating to
such KEIP Annual Investment Pool.

___________________________
1.
KEIP DRUs are in addition to grants of other DRUs to which such executive
officer may be entitled under the Equity Plan.



2.
In the event of a fund managed by a joint venture between Carlyle and a third
party, the portion of the underling fund investment portfolio that will be
included in the relevant KEIP Annual Investment Pool will equal at least
Carlyle’s joint venture ownership percentage of such portfolio. In appropriate
circumstances, it is possible that a larger portion of the underlying fund
portfolio investments will be included in the relevant KEIP Annual Investment
Pool (e.g., if the joint venture partner is the functional equivalent of a deal
team that receives 45% or less of the carried interest from a typical Carlyle
fund).




1

--------------------------------------------------------------------------------



d.
For each KEIP Annual Investment Pool and for each calendar year, a participating
key executive will be granted a number of DRUs under the Equity Plan (“KEIP
DRUs”) equal to (x) the Annual Target Incentive Value for such year, if any,
with respect to the relevant KEIP Annual Investment Pool, divided by (y) the
“Fair Market Value,” as defined in the Equity Plan, of the Common Units on the
date of grant (or a recent date selected for administrative convenience), and
rounded up to the nearest whole Common Unit. KEIP DRUs with respect to carry
distributions during a given calendar year will be granted in two semi-annual
installments with respect to each KEIP Annual Investment Pool (e.g., KEIP DRUs
related to carry distributions during the first and second calendar quarters of
each year are expected to be granted on November 1 of such year, and KEIP DRUs
related to carry distributions during the third and fourth calendar quarters of
each year are expected to be granted on May 1st of the following year).3 A
participant must be employed by, or otherwise providing services to, Carlyle or
an “Affiliate” (as defined in the Equity Plan) at the time of grant as a
condition of receiving the grant, in accordance with the Equity Plan.

e.
KEIP DRUs granted pursuant to the Equity Plan will initially be unvested but
will vest fully on the six-month anniversary of the grant date with respect to
such KEIP DRUs. In addition, KEIP DRUs will become fully vested upon (x) the
death or disability of the participant, (y) the termination of employment of a
participant by the Carlyle employer “without cause”, and/or (z) the termination
of Carlyle employment by a participant for “good reason”.4 Upon a termination of
a participant’s employment (by participant or by the Carlyle employer) for any
other reason, unvested KEIP DRUs will be forfeited.

f.
Upon vesting of KEIP DRUs, an equivalent number of Common Units will be
delivered promptly to a brokerage account designated by Carlyle for the
participant’s benefit.

3.
Grants of KEIP DRUs and the issuance of Common Units described herein are
subject to the prior approval of the Equity Plan Administrator. Carlyle will use
commercially reasonable efforts to obtain approval of such grants by the Equity
Plan Administrator.

4.
This Program is the basis for the development and implementation of a
sub-program under the Equity Plan. The sub-program may evolve in ways that
correct the mechanics contemplated herein, and the completion of the design and
implementation of the Program will be accomplished in consultation with Carlyle
senior management, including the KEIP participants.







___________________________
3.
For administrative convenience, if the aggregate value of KEIP DRUs that would
otherwise be granted with respect to carry distributions during a particular
semi-annual period would be less than a threshold of $100,000, the granting of
such KEIP DRUs will be deferred until the next semi-annual period for which the
threshold is met.



4.
The relevant definitions of “cause” and “good reason” will be defined by
incorporating definitions from employment agreements, if any, applicable to each
KEIP participant; and such definitions may vary by participant.


2